          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 1 of 43



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MICHAEL CAMERON                                                          CIVIL ACTION

    VERSUS                                                                   NO. 18-9502

    DARREL VANNOY, ET AL.                                                    SECTION "E"(1)


                                     ORDER AND REASONS

        Before the Court is a Report and Recommendation issued by the Magistrate Judge

recommending Petitioner Michael Cameron’s petition for federal habeas corpus relief be

dismissed with prejudice.1 Petitioner filed objections to portions of the Magistrate Judge’s

Report and Recommendation.2 For the reasons that follow, the Court ADOPTS the

Report and Recommendation as its own, and hereby DISMISSES Petitioner’s petition

for relief.

                                           BACKGROUND

I.      General Factual and Procedural Background

        On November 29, 2010, Eric Roy, Jr. was attending a concert at the Republic

nightclub in New Orleans.3 While in the V.I.P. section of the club, Mr. Roy was attacked

and stabbed in the head and neck.4 After an extended hospital stay and several surgical

procedures, Mr. Roy was taken off of life support.5

        On April 11, 2011, Petitioner was charged by a bill of indictment with second degree

murder of Eric Roy, Jr. in violation of La. Rev. Stat. § 14:30.1.6 After hearings held on


1 R. Doc. 22. Documents filed in the federal action before this Court, case no. 18-9502, are cited as “R. Doc.
#” whereas documents from the state court record are cited as “State Rec., Vol. # of #.”
2 R. Doc. 23.
3 State v. Cameron, 152 So. 3d 196, 198-201 (La. App. 4th Cir. 2014); State Rec., Vol. 7 of 8.
4 Id.
5 Id.
6 State Rec., Vol. 1 of 8, Bill of Information dated April 11, 2011, amended December 5, 2012.


                                                      1
           Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 2 of 43



September 23, 2011 and February 9, 2012, the trial court denied Petitioner’s motions to

suppress evidence, statements and identifications.7 On September 26, 2013, a jury found

Petitioner guilty as charged,8 and, on October 18, 2013, the trial court sentenced

Petitioner to life imprisonment at hard labor.9 On October 15, 2014, the Louisiana Fourth

Circuit Court of Appeal affirmed Petitioner’s conviction and sentence.10 On October 9,

2015, the Louisiana Supreme Court denied writs without stated reasons.11 Petitioner did

not file a writ of certiorari with the United States Supreme Court.

        On December 12, 2016, Petitioner filed an application for post-conviction relief

with the state district court raising the following claims for relief: (1) insufficient evidence,

(2) ineffective assistance of counsel; (3) prosecutorial misconduct based on the use of

inadmissible character evidence and false testimony; and (4) denial of the right to present

a complete defense.12 On January 26, 2017, the state district court found the claims

without merit.13 On April 5, 2017, the Louisiana Fourth Circuit Court of Appeal denied

Petitioner’s writ application.14

        On September 28, 2018, the Louisiana Supreme Court denied petitioner’s writ

application, finding Petitioner failed to establish ineffective assistance of counsel under



7 State Rec., Vol. 1 of 8, minute entry dated February 9, 2012; Motion to Suppress the Confession filed April

26, 2011; Motion to Suppress the Evidence filed April 26, 2019; Motion to Suppress Evidence of
Identification filed April 26, 2011; State Rec., Vol. 4 of 8, hearing transcript of September 23, 2011; hearing
transcript of February 9, 2012
8 State Rec., Vol. 1 of 8, minute entry dated September 23, 2013; minute entry dated September 24, 2013;

minute entry dated September 25, 2013; minute entry dated September 26, 2013; verdict dated September
26, 2013; State Rec., Vol. 5 of 8, trial transcript of September 23, 2013; trial transcript of September 24,
2013; State Rec., Vol. 6 of 8, trial transcript of September 25, 2013; State Rec., Vol. 7 of 8, trial transcript of
September 26, 2013.
9 State Rec., Vol. 1 of 8, minute entry dated October 18, 2013; State Rec., Vol. 7 of 8, hearing transcript of

October 18, 2013.
10 State v. Cameron, 152 So. 3d 196 (La. App. 4th Cir. 2014); State Rec., Vol. 7 of 8.
11 State ex rel. Cameron v. State, 178 So. 3d 997 (La. 2015); State Rec., Vol. 8 of 8.
12 State Rec., Vol. 2 of 8.
13 State Rec., Vol. 1 of 8, Judgment dated January 26, 2017.
14 State v. Cameron, No. 2017-K-0133 (La. App. 4th Cir. April 5, 2017); State Rec., Vol. 8 of 8.


                                                        2
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 3 of 43



Strickland v. Washington15 and failed to satisfy his post-conviction burden of proof as to

his other claims under La. Code Crim. P. 930.2.16

        On October 9, 2018,17 Petitioner filed the instant federal application seeking

habeas corpus relief in which he asserts the following claims for relief: (1) insufficiency of

the evidence; (2) ineffective assistance of counsel; (3) prosecutorial misconduct; and (4)

denial of the right to present a complete defense.18 The Government opposes this motion,

arguing each of Petitioner’s claims are meritless.19 Plaintiff filed a reply.20

        Upon review of the record, the Magistrate Judge determined this matter could be

disposed of without an evidentiary hearing.21 On January 30, 2020, the Magistrate Judge

issued a Report and Recommendations finding each of Petitioner’s claims to be without

merit and recommending the petition be dismissed with prejudice.22 On February 14,

2020, Petitioner’s Objections to the Report and Recommendations were filed into the

record.23

II.     Petitioner’s State Court Trial

        To provide useful background regarding the state court trial held in this matter,

the Court provides the following summary of the trial, as set forth in the Louisiana Fourth

Circuit Appeal’s opinion denying Petitioner’s direct appeal of his conviction:

              At trial, the State called several witnesses who were present at
        Republic on the night that Mr. Roy was stabbed. Through those witnesses,
        the State provided the jury with a detailed description of the stabbing

15 466 U.S. 668 (1984).
16 State ex rel. Cameron v. State, 253 So.3d 137 (La. 2018) (per curiam); State Rec. Vol. 8 of 8.
17 “A prisoner’s habeas application is considered ‘filed’ when delivered to the prison authorities for mailing

to the district court.” Roberts v. Cockrell, 319 F.3d 690, 691 n.2 (5th Cir. 2003). Petitioner signed his
petition and certified that he placed it in the prison mailing system on October 9, 2018. R. Doc. 5 at 15.
18 R. Doc. 5.
19 R. Doc. 17.
20 R. Doc. 19.
21 R. Doc. 22 at 1.
22 Id. at 54.
23 R. Doc. 23.


                                                      3
  Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 4 of 43



incident and subsequent arrest and identification of Cameron.
        Detective Tindell Murdock testified that he remembered being called
to Republic on November 29, 2010, to investigate a stabbing. He arrived at
approximately 3:30 a.m., and he located two witnesses while assisting the
lead detective. He identified the witnesses as Seneca Johnson and Nicole
Age. Det. Murdock testified that he interviewed Ms. Johnson about what
she witnessed and that once he learned the Defendant was in custody in the
back of a police car, he asked if she would identify a suspect. From there,
Det. Murdock contacted Det. Willie Jenkins, who was also assisting in the
matter. According to Det. Murdock, Det. Jenkins removed the Defendant
from the vehicle and shined a light on him, and Ms. Johnson positively
identified him as the suspect. Although the defense objected to any
statements Det. Murdock said were made by Nicole Age, the court allowed
Det. Murdock to testify that Nicole Age identified the Defendant that
evening as the suspect.
        On cross-examination Det. Murdock testified that the police
conducted a “show-up procedure” because he felt from what he learned
from Ms. Johnson that she could identify the suspect regardless of Ms.
Johnson stating that she never saw the suspect’s face. He testified that he
never spoke to the Defendant, nor did he check his hands for blood or
bruising. The Detective admitted that he had no written reports from that
night because he was not the lead detective.
        Ms. Johnson testified at trial that she knew Mr. Roy from going out
to nightclubs and that she saw him on November 29, 2010 at Republic. She
further testified that she was upstairs in the V.I.P. section of the nightclub
during the time that Mr. Roy was attacked. Ms. Johnson stated that she and
Mr. Roy went to the bar to buy her friend a drink, and when she turned
around she saw a “guy with a bald head, a red jacket” hit Mr. Roy. She
claimed that everyone started to scream as he fell to the floor bleeding from
his head. Ms. Johnson further stated that Mr. Roy was breathing while he
was on the floor, and that she was pushed out of the way by security. She
also testified that approximately thirty to forty-five minutes after the
incident an NOPD officer asked her if she could identify the person who
struck Mr. Roy, and she identified a male in handcuffs, dressed as she
earlier described, as the perpetrator.
        On cross-examination Ms. Johnson was able to remember names of
her friends who were also in proximity to the stabbing so that the defense
could call them as witnesses.
        Also at trial, Caroline Koerner testified that she knew Mr. Roy, and
she was in Republic on November 29, 2010. She testified that the Defendant
pushed his way through a crowd of people as if he wanted to instigate a fight.
She said that she witnessed the Defendant push Mr. Roy, and he pushed the
Defendant back. She further stated that the Defendant was standing
approximately one person away from her when she saw him reach into his
left pocket, take out a knife, flip the knife open, place it in his right hand,
walk up to Mr. Roy, and stab him in the head twice. Ms. Koerner testified
that she saw Mr. Roy fall to the ground, and she put her scarf on his head.

                                      4
  Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 5 of 43



        Just after the incident, Ms. Koerner testified that an officer came
upstairs where she was with Mr. Roy and asked her what happened. At that
time, she was taken outside of the nightclub, where she met with detectives
and positively identified the Defendant.
        Det. Michael Flores testified that over the radio, he learned of a
stabbing at Republic, and went to the nightclub. He testified that when he
arrived, he spoke with other officers at the scene and learned a victim had
been stabbed, and that another victim, who had a part of his ear bitten off,
helped chase down two suspects. Det. Flores was informed that the suspects
were in the back of the police car.
        Det. Flores testified that when he went to the second floor of the
nightclub, Mr. Roy’s body had already been removed, and there was blood
and trash on the floor. He testified that he met with Ms. Kroener and
Jeremiah LaFleur, who both gave him a description of the suspect. He
stated that he then conducted two separate show-ups, one for the Defendant
and one for Jeremy Cameron.
        Det. Flores left Republic and went to the hospital, where he met with
the other victim, Mr. Kaiser. Mr. Kaiser told him that his ear had been
bitten by Jeremy Cameron, and he corroborated Ms. Kroener and Mr.
LaFleur’s statements. Det. Flores testified that he was called back to the
scene from the hospital by the manager of Republic, where he located a knife
on the ground where the police unit holding the Defendant and his brother
had been earlier parked. He called the crime lab, who came back to
photograph the knife.
        Mr. LaFleur testified that he was employed at Republic as a
bartender on the evening of November 29, 2010. He stated that on that
night, he went to the second floor to take a break from the bar on the first
floor where he was working. He recalled that he was standing at the left side
of the bar facing the V.I.P. section when a physical altercation broke out in
front of him. Mr. LaFleur stated that he witnessed a large man, whom he
knew as Kevin, spreading the crowd apart in an attempt to break things up.
He further testified that he saw a person in a bright red shirt give Kevin an
“overhead” punch, and then he saw Kevin stumble to the ground. At that
time, Mr. LaFleur then left the scene and told other Republic employees
about the chaos going on upstairs.
        Mr. LaFleur further testified that he was going to go back into the
nightclub but ended up chasing down and apprehending the person he saw
earlier in the bright red shirt. He stated that shortly after he apprehended
the suspect, a policeman took over the stop. He also testified that he spoke
to officers that evening and was able to provide a description of the suspect
and identify the suspect as the same person whom he saw give an overhead
punch to Mr. Roy.
        Nicole Age testified that she was acquainted with Mr. Roy, and on the
evening of November 29, 2010, he passed her with two drinks in his hands
in the V.I.P. room. She stated that he gave her a sip of one of the drinks and
was walking away when a fight broke out in front of them. Mr. Roy asked
“what’s going on?” and proceeded in the direction of the fight. She testified

                                      5
  Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 6 of 43



that she saw a bald man with a red shirt hit Mr. Roy in the head, and then
saw Mr. Roy bleeding. She stayed with Mr. Roy until the paramedics
arrived, and then she was asked by detectives not to leave. Ms. Age testified
that at the scene she identified the Defendant as the man who struck Mr.
Roy.
        Wendy Wiltz testified at trial that she worked for the event promoter
and that she knew Mr. Roy because he was a Sunday regular at Republic.
She testified that she was at Republic the evening of November 29, 2010,
and she was talking to Mr. Roy at the top of the stairs in the V.I.P. section
when a fight broke out. She testified that Mr. Roy pushed her out of the
way, and she saw a bald man in a red shirt reaching into his boot. She stated
that she grabbed a waitress, and they went behind the bar into the office and
told the promoter to call for more security. When she returned, she saw Mr.
Roy on the ground. She left the nightclub and later returned to retrieve her
car. Upon her return she was walking across the street to get her car when
she saw a knife in the street.
        Desere Chachere testified that she has known the defendant since
2006 or 2007. She identified him in court. She testified that she was at
Republic when the incident occurred, and she saw the Defendant and his
brother Jeremy. She described her surroundings and testified that she was
standing at the bar in the second floor V.I.P. section when a fight ensued.
She said she and the Defendant were standing next to one another and that
the Defendant was not involved in the fight, did not push anyone, and did
not stab anyone.
        On cross-examination, Ms. Chachere testified that she saw Jeremy
Cameron involved in the fight that was taking place on the stairs. She
testified that at no time did the Defendant seek to assist his brother in the
altercation. She left when she and Michael Cameron were ushered out by
security. She further testified that she later saw the Defendant and his
brother handcuffed outside of the nightclub, but never informed the
authorities that the Defendant was not involved in the fight inside the
nightclub. Ms. Chachere further stated that the Defendant was wearing a
red shirt and jeans the night of the murder.
        The Defendant testified at trial that he drove to Republic with his
brother Jeremy and that he parked his car on a nearby street. He testified
that he was at the bar, standing next to Ms. Chachere, when he saw his
brother get into a fight. He also testified that he was ushered out with the
crowd and was grabbed when exiting, frisked, asked by officers to show his
hands, and then placed in the back of a police car. He testified that he did
not get into a fight that evening, did not have a knife, and did not have blood
on his hands or his clothes.
        An audio tape from a jail call revealed that the Defendant mentioned
helping his brother during the incident. On cross-examination, the
Defendant testified that he mentioned assisting his brother during the
phone conversation, but that he only wanted the people fighting with his



                                      6
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 7 of 43



        brother to know who he was.24

                                   STANDARD OF REVIEW

        In reviewing the Magistrate Judge’s Report and Recommendations, the Court

must conduct a de novo review of any of the magistrate judge’s conclusions to which a

party has specifically objected.25 As to the portions of the report that are not objected to,

the Court needs only review those portions to determine whether they are clearly

erroneous or contrary to law.26

        Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

state court's purely factual determinations are presumed to be correct and a federal court

will give deference to the state court's decision unless it “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.”27 A federal court must defer to the decision of the state court on the merits

of a pure question of law or a mixed question of law and fact unless that decision “was

contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States.”28 A state court's decision is

contrary to clearly established federal law if: “(1) the state court applies a rule that

contradicts the governing law announced in Supreme Court cases, or (2) the state court

decides a case differently than the Supreme Court did on a set of materially

indistinguishable facts.”29




24 Cameron, 152 So. 3d at 198-201 (internal footnotes omitted); State Rec. Vol. 7 of 8 (internal footnotes
omitted).
25 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which an objection is made.”).
26 Id.
27 28 U.S.C. § 2254(d)(2)
28 Id. § 2254(d)(1).
29 Williams v. Taylor, 529 U.S. 362, 405–06 (2000).


                                                    7
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 8 of 43



        The AEDPA requires that a federal court “accord the state trial court substantial

deference.”30 However, the AEDPA’s deferential standards of review apply only to claims

adjudicated on the merits by the state courts.31 For unexhausted claims that were not

considered on the merits in the state courts, the pre-AEDPA standard of review applies.32

                                      LAW AND ANALYSIS33

I.      Petitioner is not Entitled to an Evidentiary Hearing

        In his objections to the Magistrate Judge’s Report and Recommendation,

Petitioner asks the Court “grant him the relief he seeks, or, in the alternative, grant him

an evidentiary hearing . . .”34 Accordingly, the Court considers whether Petitioner is

entitled to an evidentiary hearing, before proceeding to the merits of Petitioner’s claims.

Pursuant to 28 U.S.C. § 2254(e)(2), a habeas petitioner is only entitled to an evidentiary

hearing if the petitioner shows that:

                (A) the claim relies on—

                         (i) a new rule of constitutional law, made retroactive to cases
                         on collateral review by the Supreme Court, that was previously
                         unavailable; or

                         (ii) a factual predicate that could not have been previously
                         discovered through the exercise of due diligence; and

                (B) the facts underlying the claim would be sufficient to establish by
                clear and convincing evidence that but for constitutional error, no
                reasonable factfinder would have found the applicant guilty of the
                underlying offense.35



30 Brumfield v. Cain, 135 S. Ct. 2269 (2015).
31 28 U.S.C. § 2254(d); Henderson v. Cockrell, 333 F.3d 592, 597 (5th Cir. 2003).
32 Id. at 598 (citing Jones v. Jones, 163 F.3d 285, 299-300 (5th Cir. 1998) (applying de novo standard of

review to ineffective assistance of counsel claims that were raised in state court, but not adjudicated on the
merits)); see also Carty v. Thaler, 583 F.3d 244, 253 (5th Cir. 2009).
33 The Court notes the Government concedes Petitioner’s application was timely filed within the one-year

period established by the AEDPA. R. Doc. 17 at 4.
34 R. Doc. 23.
35 28 § 2254(e)(2).


                                                      8
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 9 of 43



       In this case, Petitioner has not argued nor shown that any of his claims rely on a

new rule of constitutional law or a factual predicate that could not have been previously

discovered through the exercise of due diligence. Nor has Petitioner argued nor shown

that but for a constitutional error no rational jury would have convicted Petitioner. In fact,

for the reasons discussed below, the Court finds the record does not reflect that any

constitutional error was committed at Petitioner’s trial, and the record supports the jury’s

decision to convict Petitioner as a rational decision. As a result, the Court finds Petitioner

is not entitled to an evidentiary hearing prior to the Court’s adjudication of Petitioner’s

claims.

II.    Petitioner is Not Entitled to Relief on his Insufficient Evidence Claims

       A.     The Louisiana Fourth Circuit Court of Appeal denied Petitioner’s
              insufficient evidence claims and likewise held he was not entitled
              to relief under Manson v. Brathwaite.

       For the sake of clarity, the Court provides the Louisiana Fourth Circuit Court of

Appeal’s ruling on Petitioner’s claim of insufficient evidence. In denying Petitioner’s

insufficient evidence claim, the Louisiana Fourth Circuit Court of Appeal held:

              In evaluating whether evidence is constitutionally sufficient to
       support a conviction, this Court must determine whether, viewing the
       evidence in the light most favorable to the prosecution, any rational trier of
       fact could have found the defendant guilty beyond a reasonable doubt.
       However, the reviewing court may not disregard this duty simply because
       the record contains evidence that tends to support each fact necessary to
       constitute the crime. If rational triers of fact could disagree as to the
       interpretation of the evidence, the rational trier’s view of all the evidence
       most favorable to the prosecution must be adopted. The factfinder’s
       discretion will be impinged upon only to the extent necessary to guarantee
       the fundamental protection of due process of law. A factfinder’s credibility
       decision should not be disturbed unless it is clearly contrary to the evidence.
              In addition, as a general matter, when the key issue is the defendant’s
       identity as the perpetrator, rather than whether the crime was committed,
       the state is required to negate any reasonable probability of
       misidentification. A positive identification by only one witness is sufficient
       to support a conviction. The reviewing court must examine the reliability of

                                              9
 Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 10 of 43



an identification according to the test set out in Manson v. Brathwaite: (1)
the opportunity of the witness to view the assailant at the time of the crime;
(2) the witness’s degree of attention; (3) the accuracy of the witness’s prior
description of the assailant; (4) the level of certainty demonstrated by the
witness; and (5) the length of time between the crime and the confrontation.
        The Defendant does not argue that the State failed to prove the
elements of second degree murder, but rather, that the State failed to
produce a witness that identified him as the murderer. He maintains that
the witnesses were only able to identify him from his clothing, and one
witness, Caroline Koerner, contradicted her testimony when she initially
stated that she saw his features and that he had short hair and khaki pants.
        The Defendant submits that in light of Jackson v. Virginia, he is not
seeking this Court’s substitution of judgment for that of the jury; however,
he contends that a review of the record will reveal that a rational trier of fact
would not have concluded, beyond a reasonable doubt, that he killed Mr.
Roy.
        The State argues that the Defendant’s assignment of error is without
merit because it was able to establish that the police, staff from Republic,
and others, chased and apprehended the defendant after the stabbing, and
those events were corroborated by eyewitnesses.
        ...
        In light of Manson v. Brathwaite, supra, each eyewitness had the
opportunity to see the Defendant at the time of the stabbing. The witnesses
testified that, although dim, there was ample lighting in the nightclub, and
they were not impaired by alcohol or in any other way to cause their
attention to be disrupted. The witnesses all gave an accurate description of
the Defendant, and when asked to identify him, the witnesses were
confident in their identifications, which took place within a reasonably close
time to the murder.
        Although the Defendant’s testimony, which was somewhat
corroborated by Ms. Chachere, maintained that he did not have a knife, was
not in a fight, and was grabbed by police among all of the chaos and placed
in the back of a police car, the jury was also presented with numerous
eyewitnesses that contradicted his account. Ms. Johnson, Ms. Age, Ms.
Kroener and Mr. LaFleur all identified the Defendant on the evening of the
murder. Even though the eyewitnesses did not give a detailed facial
description of the Defendant, they were all in close proximity to him and the
incident. They described, with some variation, a bald, black male, wearing
a red shirt and dark pants. This testimony established that each witness had
sufficient time to observe the Defendant. This Court cannot disturb the
jury’s decision in weighing the credibility of the witnesses unless it is clearly
contrary to the evidence, which in this case it is not.
        In the present case, there was sufficient evidence for the jury to find
that Michael Cameron was the person who stabbed and killed Eric Roy, Jr.
The evidence is overwhelming with eyewitness testimony, and the jury was
able to compare the testimony to the video surveillance tapes from the
evening of the murder. A review of the trial record established that the

                                       10
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 11 of 43



        evidence was clearly sufficient for a jury to find Michael Cameron guilty of
        second degree murder. Accordingly, his conviction and sentence are
        affirmed.36

        B.      Petitioner’s insufficient evidence claims were exhausted in state
                court.

        Unlike Petitioner’s other claims for federal habeas relief, the answer to whether

Petitioner properly exhausted all of his insufficient evidence claims is less obvious.

Accordingly, the Court considers the issue.

        Section 2254(b)(1)(A) precludes federal habeas relief unless “the applicant has

exhausted the remedies available in the courts of the State.”37 Whether a federal habeas

petitioner has exhausted state-court remedies is a question of law.38 As the Fifth Circuit

has explained, “[t]he exhaustion requirement is satisfied when the substance of the

federal habeas claim has been fairly presented to the highest state court.”39 Generally, this

means a petitioner must directly raise his claims in state court in order for his claims to

be exhausted before reaching federal court.

        Petitioner argues there was insufficient evidence to prove he was the perpetrator

of the crime of which he was convicted because, namely, the prosecution failed to meet its

burden of negating a reasonable probability of misidentification and that the show-up

identifications of Petitioner by witnesses were unjustified, unduly suggestive, and

unreliable.40 These claims were properly raised and exhausted in state court. However,

this is not the end of the Court’s exhaustion inquiry, as Petitioner raises another basis for

arguing his conviction was supported by insufficient evidence. In arguing his conviction


36 Cameron, 152 So. 3d at 197-98, 201-02 (internal quotation marks, brackets, and footnotes omitted); State
Rec., Vol. 8 of 8 (internal quotation marks, brackets, and footnotes omitted).
37 28 U.S.C. § 2254(b)(1)(A).
38 Wilder v. Cockrell, 274 F.3d 255, 259 (5th Cir.2001).
39 Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998).
40 R. Doc. 5 at 4.


                                                    11
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 12 of 43



is unsupported by sufficient evidence because the show up identifications were

unreliable,41 Petitioner references Manson v. Brathwaite.42 To the extent Petitioner

raises a Brathwaite claim, the Court must determine whether Petitioner properly

exhausted this claim in state court.

        Although Petitioner did not raise this claim in state court,43 the Louisiana Fourth

Circuit Court of Appeal, in denying petitioner’s insufficiency of the evidence claim,

addressed the reliability of the witnesses’ identification of Petitioner under Brathwaite,

denying a challenge to the reliability of the show up identifications as meritless.44

Although exhaustion requires that the substance of the habeas claim has been fairly

presented to the highest state court, “[t]he presentation requirement . . . is excused ‘when

a state court with the authority to make final adjudications undertook to decide the claim

on its merits sua sponte.’”45 “Such an exception makes sense in light of § 2254(b)(1)(A)'s

long-recognized policy “‘to give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners' federal rights.’”46 Because the Louisiana Fourth Circuit

Court of Appeal sua sponte denied Petitioner’s challenge to the reliability of the show up

identifications under Brathwaite, and the Louisiana Supreme Court subsequently

affirmed the denial of relief without assigning additional reasons,47 the exhaustion

requirement as to any Brathwaite claim raised by Petitioner in the instant 2254 motion

is excused.48 Accordingly, the Court may proceed to the merits of each of Petitioner’s


41 R. Doc. 5-1 at 18.
42 432 U.S. 98 (1977).
43 See State Rec., Vol. 7 of 8, Appellant Brief. Although the table of contents of the appellant brief mentions

Brathwaite, the body of the brief contains no discussion of Brathwaite.
44 Cameron, 152 So. 3d at 197-198, 201-202; State Rec., Vol. 8 of 8.
45 Jones v. Dretke, 375 F.3d 352, 354 (5th Cir. 2004) (quoting Randy Hertz & James S. Liebman, Federal

Habeas Corpus Practice and Procedure § 23.3a (4th ed.1998)).
46 Id. at 354-55 (quoting Picard v. Connor, 404 U.S. 270, 275-76 (1971)).
47 Cameron, 178 So. 3d 997; State Rec., Vol. 8 of 8.
48 The Court notes that, in opposing Petitioner’s instant § 2254 petition, the Government does not argue for


                                                      12
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 13 of 43



insufficient evidence claims.49

        C.      Petitioner is not entitled to relief on his insufficient evidence
                claims based on a failure to prove his identification beyond a
                reasonable doubt.

        Petitioner argues the evidence was insufficient to support his conviction because

the State failed to prove beyond a reasonable doubt his identity as the perpetrator. More

specifically, Petitioner argues: none of the witnesses made an in-court identification of

Petitioner; the witnesses’ testimony was so contradictory that no reasonable juror could

have found Petitioner guilty; and there was no scientific evidence connecting Petitioner

to the crime. The Magistrate Judge found each of these claims to be without merit.50

Because Petitioner appears to object to the Magistrate Judge’s conclusions as to each of

these insufficient evidence claims,51 the Court must conduct a de novo review of each of

these claims.52 Due to the inter-relatedness of these claims, the Court addresses them

simultaneously.

        The Supreme Court explained in Jackson v. Virginia the “critical inquiry on review

of the sufficiency of the evidence to support a criminal conviction” is “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.”53


dismissal based on Petitioner’s failure to exhaust a Brathwaite claim. R. Doc. 17 at 5 (acknowledging “no
such [Brathwaite] claim was exhausted” but asserting “because the sufficiency claim is exhausted and not
in default, it will be addressed below, and given the overlap here between the issue of sufficiency and
Brathwaite’s second prong, it will be seen that Cameron could not have prevailed on a separate Brathwaite
claim).
49 The Court finds additional support for this conclusion in section 2254(b), which provides “[a]n

application for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the
applicant to exhaust the remedies available in the courts of the State.” 28 U.S.C. § 2254(b); see also Wheeler
v. Quarterman, 262 F. App’x. 588, 589 (5th Cir. 2008).
50 R. Doc. 22 at 10-24.
51 R. Doc. 23 at 2-6.
52 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which an objection is made.”).
53 443 U.S. 307, 318-19 (1979) (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)) (emphasis in

original).

                                                     13
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 14 of 43



“The Jackson inquiry ‘does not focus on whether the trier of fact made the correct guilt or

innocence determination, but rather whether it made a rational decision to convict or

acquit.’”54

        Because a claim challenging the sufficiency of the evidence presents a mixed

question of law and fact, this Court must defer to the state court's decision rejecting this

claim unless petitioner shows that the decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.”55 Furthermore, because the state court's decision

applying the already deferential Jackson standard must be assessed here under the

standards of review mandated by the AEDPA, the standard to be applied by this Court is

“twice-deferential.”56 As the Fifth Circuit has observed, “a state prisoner’s burden is

especially heavy on habeas review of the sufficiency of the evidence. The jury’s finding of

facts will be overturned only when necessary to preserve the fundamental protection of

due process of law.”57

        “Under Jackson, federal courts must look to state law for the substantive elements

of the criminal offense, but the minimum amount of evidence that the Due Process Clause

requires to prove the offense is purely a matter of federal law.”58 Accordingly, Louisiana’s

circumstantial evidence standard requiring that every reasonable hypothesis of innocence

be excluded does not apply in federal habeas corpus proceedings.59 In these proceedings,




54 Santellan v. Cockrell, 271 F.3d 190, 193 (5th Cir. 2001) (quoting Herrera v. Collins, 506 U.S. 390, 402
(1993) (emphasis added)).
55 28 U.S.C. § 2254(d)(1); Taylor v. Day, Civ. Action No. 98–3190, 1999 WL 195515, at *3 (E.D. La. Apr. 6,

1999), aff'd, 213 F.3d 639 (5th Cir. 2000).
56 Parker v. Matthews, 567 U.S. 37, 43 (2012); see also Coleman v. Johnson, 566 U.S. at 651.
57 Perez v. Cain, 529 F.3d 588, 594 (5th Cir. 2008) (quotation marks omitted).
58 Coleman, 132 S. Ct. at 2064 (citation and internal quotation marks omitted).
59 See, e.g., Foy v. Donnelly, 959 F.2d 1307, 1314 n.9 (5th Cir. 1992).


                                                   14
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 15 of 43



only the Jackson standard need be satisfied.

        In the instant case, Petitioner was charged with and convicted of second degree

murder. Under Louisiana law, second degree murder is defined as “the killing of a human

being . . . [w]hen the offender has a specific intent to kill or to inflict great bodily harm.”60

In addition to proving the statutory elements of the charged offense at trial, the State is

required to prove the identity of the perpetrator.61 Further, “where the key issue is

identification, the State is required to negate any reasonable probability of

misidentification in order to carry its burden of proof.”62

        To the extent Petitioner argues in-court identifications were required to negate any

reasonable probability of misidentification, Petitioner is incorrect. First, two police

officers made in-court identifications of Petitioner as the man in the red shirt arrested at

the scene.63 Second, Petitioner points to no cases, and the Court is aware of none, holding

that in-court identifications are required to negate any reasonable probability of

misidentification. To the extent Petitioner argues in-court identifications by the two

witnesses who saw Petitioner’s face at the time of the stabbing, Johnson and Koerner,

were required to negate a reasonable probability of misidentification, Petitioner likewise

provides no legal authority to support this argument. Moreover, Petitioner’s argument

that “the two witnesses who said they saw the perpetrator’s face did not identify Cameron

. . . in open court”64 is misleading, as neither of these two witnesses were explicitly asked

to identify Petitioner in court. Nevertheless, both witnesses testified that they saw

Petitioner at the time of the stabbing, the witnesses gave an accurate description of


60 La. Rev. Stat. § 14:30.1(A)(1).
61 State v. Bovie, 665 So.2d 558 (La. App. 5 Cir. 11/28/95).
62 State v. Vasquez, 729 So.2d 65, 69 (La. App. 5 Cir. 1999).
63 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, pp. 58, 132.
64 R. Doc. 23 at 2.


                                                       15
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 16 of 43



Petitioner, and each witness testified that she was confident in her identification of

Petitioner, which took place within a reasonably close time to the murder.65

        To the extent Petitioner argues the State was required to produce scientific

evidence connecting Petitioner to the crime in order to negate any reasonable probability

of misidentification, Petitioner is again incorrect. Under both federal and Louisiana law,

when the key issue is the defendant's identity as the perpetrator, rather than whether the

crime was committed, the testimony of an eyewitness is generally sufficient to support a

conviction.66 In this case, several eyewitnesses identified Petitioner as the perpetrator. As

a result, “scientific evidence” connecting Petitioner to the crime was not required to

negate any reasonable probability of misidentification.

        With respect to Petitioner’s argument the witnesses’ testimony was so

contradictory that no reasonable juror could have found Petitioner guilty, credibility

determinations are the province of the jury and are entitled to a high level of deference by

the reviewing federal court.67 Federal habeas court generally will not grant relief on a

sufficiency claim grounded on matters of credibility.68 According to Petitioner, the jury

should have found the State’s witnesses’ testimony incredible and should have found

Petitioner’s testimony and the defense’s other witnesses’ testimony credible.

Discrepancies in witness testimony go to credibility, and, as a result, the jury is charged



65 Cameron, 152 So. 3d at 197-98, 201-02; State Rec., Vol. 8 of 8.
66 See United States v. King, 703 F.2d 119, 125 (5th Cir. 1983) (“[T]he testimony of a single, uncorroborated
eyewitness is generally sufficient to support a conviction.” (citing United States v. Danzey, 594 F.2d 905,
916 (2d Cir. 1979), cert. denied, 441 U.S. 951 (1979))); State v. Neal, 796 So.2d 649, 658 (La. 2001); State
v. Williams, 3 So.3d 526, 529 (La. App. 5th Cir. 2008).
67 Marshall v. Lonberger, 459 U.S. 422, 433-35 (1983) (factfinder’s credibility determinations are entitled

a high measure of deference on federal review); Alexander v. McCotter, 775 F.2d 595, 598 (5th Cir. 1985)
(federal court may not substitute its own interpretation of evidence or view of witness credibility for that of
the jury).
68 See Schlup v. Delo, 513 U.S. 298, 330 (1995) (“[U]nder Jackson, the assessment of the credibility of

witnesses is generally beyond the scope of review.”)

                                                      16
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 17 of 43



with weighing such discrepancies.69 Even if the jury could have drawn conflicting

inferences from the testimony of the State’s witnesses and the defendant’s witnesses,

“[a]ll credibility choices and conflicting inferences are to be resolved in favor of the

verdict.”70 As a result, this Court will not disturb the jury’s rational decision to convict

Petitioner on the basis that the jury should not have found the State’s witnesses credible.

        Having delineated what is not required to negate a reasonable probability of

misidentification, the Court turns to Petitioner’s overarching argument, that the State

failed to prove beyond a reasonable doubt his identity as the perpetrator. In analyzing this

argument, the key question is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found [Petitioner’s

identity as the perpetrator] beyond a reasonable doubt.”71 Upon considering the State’s

exhaustive evidence establishing Petitioner’s identity as the perpetrator, supra pp. 9-11,

the Court finds a rational jury could have found the prosecution met its burden of

establishing Petitioner’s identity as the perpetrator beyond a reasonable doubt. As the

Louisiana Fourth Circuit Court of Appeal held, “there was sufficient evidence for the jury

to find that Michael Cameron was the person who stabbed and killed Eric Roy, Jr. The

evidence is overwhelming with eyewitness testimony, and the jury was able to compare

the testimony to the video surveillance tapes from the evening of the murder.”72

        For the foregoing reasons, the Court finds Petitioner’s insufficient evidence claims

raised directly on appeal are without merit and, accordingly, must be dismissed.




69 State v. Thomas, 13 So.3d 603, 607 (La. App. 5 Cir. 2008).
70 Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005).
71 Jackson, 443 U.S. at 318-19 (1979).
72 Cameron, 152 So. 3d at 197-98, 201-02 (internal quotation marks, brackets, and footnotes omitted); State

Rec., Vol. 8 of 8 (internal quotation marks, brackets, and footnotes omitted).

                                                    17
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 18 of 43



        D.      Petitioner is not entitled to relief on his claim that the witnesses’
                identification of petitioner via the “show up” procedure lacked
                reliability.

        In addition to the above claims of insufficiency Petitioner directly raised on appeal,

Petitioner asserts the show up identification of Petitioner by four eyewitnesses was

unreliable.73 Petitioner specifically objects to the Magistrate Judge’s conclusion that show

up procedure did not lead to a substantial likelihood of misidentification,74 and,

accordingly, the Court reviews this conclusion de novo. 75

        In Brathwaite, the United States Supreme Court held “reliability is the linchpin in

determining the admissibility of identification testimony” under the Due Process

Clause.76 A two-step process governs the admissibility of identification evidence:

        First, a court must determine whether the pretrial identification was
        impermissibly suggestive; if it was, then second, a court must determine whether,
        ‘under the totality of the circumstances, the suggestiveness leads to a substantial
        likelihood of irreparable misidentification.’77

        Although “‘show up’ identifications are generally considered impermissibly

suggestive,”78 and even if the Court assumes the show-up procedure in this case employed

was suggestive in this case, under the totality of the circumstances, the suggestiveness of

the show up did not lead to a substantial likelihood of irreparable misidentification. Five

factors apply in assessing the reliability of an identification: (1) the witness’ opportunity

to view the perpetrator at the time of the crime; (2) the witness’ degree of attention; (3)



73 R. Doc. 5-1 at 12.
74 R. Doc. 23 at 2.
75 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which an objection is made.”).
76 Brathwaite, 432 U.S. at 114.
77 Coleman v. Quarterman, 456 F.3d 537, 544 (5th Cir. 2006) (quoting Herrera v. Collins, 904 F.2d 944,

946 (5th Cir. 1990)).
78 United States v. Shaw, 894 F.2d 689, 692 (5th Cir. 1990); United States v. Lang, No. 06-30124, 2007

WL 1725548, at *10 (5th Cir. June 14, 2007); Montez v. Thaler, No. 2:09-CV-051, 2012 WL 487094, at *7
(N.D. Tex. Jan. 27, 2012), recommendation adopted, 2012 WL 489156 (N.D. Tex. Feb. 15, 2012).

                                                   18
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 19 of 43



the accuracy of the witness’ description of the perpetrator; (4) the witness’ level of

certainty concerning the identification; and (5) the time between the crime and the

confrontation.79 As the Louisiana Fourth Circuit Court of Appeal held in applying these

five factors, each witnesses’ identification of Petitioner as the perpetrator was reliable:

        Each eyewitness had the opportunity to see the Defendant at the time of the
        stabbing. The witnesses testified that, although dim, there was ample lighting in
        the nightclub, and they were not impaired by alcohol or in any other way to cause
        their attention to be disrupted. The witnesses all gave an accurate description of
        the Defendant, and when asked to identify him, the witnesses were confident in
        their identifications, which took place within a reasonably close time to the
        murder.80

        Petitioner argues that “not one of the witnesses who allegedly chose Cameron as a

result of the showup procedure did not see the perpetrator’s face; and, the two witnesses

who said they saw the perpetrator’s face did not identify Cameron during the showup or

in open court.”81 Contrary to Petitioner’s position, each of the eyewitnesses identified

Petitioner as the perpetrator. To the extent Petitioner suggests the identifications were

unreliable merely because show ups are generally suggestive, this challenge fails because

suggestive procedures do not automatically render identifications unreliable.82 Further,

“evidence with some element of untrustworthiness is customary grist for the jury mill.”83

The existence of some countervailing considerations, such as the witnesses’ relatively

brief opportunity to the perpetrator inside the club, likewise does not render the

witnesses’ identification of Petitioner unreliable. Weighing the five factors described




79 Brathwaite, 432 U.S. at 114-15.
80 Cameron, 152 So. 3d at 197-98, 201-02; State Rec., Vol. 8 of 8.
81 R. Doc. 23 at 2 (emphasis in original).
82 See Neil v. Biggers, 409 U.S. 188, 198 (1972) (“[T]he admission of evidence of a showup without more

does not violate due process.”). See also Brathwaite, 432 U.S. at 114 (holding that even if an identification
procedure is suggestive, the identification will only be excluded as unreliable “if the suggestiveness leads to
a substantial likelihood of irreparable misidentification.”).
83 Brathwaite, 432 U.S. at 116.


                                                      19
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 20 of 43



above, the Court finds, as the Louisiana Fourth Circuit Court of Appeal did, that the

identifications were reliable because each eyewitness had the opportunity to see

Petitioner at the time of the stabbing, the witnesses all gave an accurate description of

Petitioner, and each witness was confident in their identification of Petitioner, which took

place within a reasonably close time to the murder.84

        The Court finds Petitioner has failed to establish he is entitled to relief as to his

insufficient evidence claims, including his assertion that the “show up identification” was

unreliable under Brathwaite.

II.     Petitioner is Not Entitled to Relief on his Ineffective Assistance of
        Counsel Claims

        In Strickland v. Washington, the Supreme Court established a two-pronged test

for evaluating claims of ineffective assistance of counsel. Specifically, a petitioner seeking

relief must demonstrate both: (1) counsel's performance was deficient and (2) the

deficient performance prejudiced his defense.85 A petitioner bears the burden of proof on

such a claim and “must demonstrate, by a preponderance of the evidence, that his counsel

was ineffective.”86 “[A] court must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action

“might be considered sound trial strategy.”87

        To prevail on the deficiency prong of the Strickland test, a petitioner must

demonstrate that counsel's conduct fails to meet the constitutional minimum guaranteed



84 Cameron, 152 So. 3d at 197-98, 201-02; State Rec., Vol. 8 of 8.
85 Strickland v. Washington, 466 U.S. 668, 697 (1984).
86 Jernigan v. Collins, 980 F.2d 292, 296 (5th Cir. 1993); see also Clark v. Johnson, 227 F.3d 273, 284 (5th

Cir. 2000).
87 Strickland, 466 U.S. at 689.


                                                    20
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 21 of 43



by the Sixth Amendment.88 “Counsel's performance is deficient if it falls below an

objective standard of reasonableness.”89 Analysis of counsel's performance must consider

the reasonableness of counsel's actions in light of all the circumstances.90 “[I]t is

necessary to ‘judge . . . counsel's challenged conduct on the facts of the particular case,

viewed as of the time of counsel's conduct.’”91 A petitioner must overcome a strong

presumption that the conduct of his counsel falls within a wide range of reasonable

representation.92

        To prevail on the prejudice prong of the Strickland test, a petitioner “must show

that there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.”93 In this context, a reasonable

probability is “a probability sufficient to undermine confidence in the outcome.”94 In

making a determination as to whether prejudice occurred, courts must review the record

to determine “the relative role that the alleged trial errors played in the total context of

[the] trial.”95 If a court finds that a petitioner has made an insufficient showing as to either

of the two prongs of inquiry—deficient performance or actual prejudice—it may dispose

of the ineffective assistance claim without addressing the other prong.96

        In arguing his conviction should be vacated due to his counsel’s ineffective

assistance, Petitioner argues his counsel was ineffective for failing to object to the

following: inadmissible testimony regarding the victim’s character, Detective Murdock’s


88 See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001).
89 Little v. Johnson, 162 F.3d 855, 860 (5th Cir. 1998).
90 See Strickland, 466 U.S. at 689.
91 Lockhart v. Fretwell, 506 U.S. 364, 371 (1993) (quoting Strickland, 466 U.S. at 690).
92 See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441 (5th

Cir. 1985).
93 Strickland, 466 U.S. at 694.
94 Id.
95 Crockett, 796 F.2d at 793.
96 Strickland, 466 U.S. at 697.


                                                    21
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 22 of 43



false testimony that Seneca Johnson identified petitioner, the State referencing

Petitioner’s post-arrest silence, and Dr. Hunt’s ambiguous testimony. Petitioner further

argues his counsel was ineffective in failing to present the testimony of a blood splatter

expert, failing to reveal all of Petitioner’s convictions to the jury, failing to provide an

exception to the hearsay rule during counsel’s questioning of Tasia Taylor, and acting

unprofessionally throughout the trial. Each of these ineffective assistance of counsel

claims were properly exhausted in state court.

        The Magistrate Judge found each of Petitioner’s ineffective assistance claims

without merit and in turn recommended dismissal of these claims.97

        While the Court must conduct a de novo review of the Magistrate Judge’s

conclusions to which Petitioner has specifically objected,98 the Court needs only review

the remaining un-objected-to portions of the Magistrate Judge’s Report and

Recommendations regarding Petitioner’s ineffective assistance claims to determine

whether they are clearly erroneous or contrary to law.99 Petitioner does not object to the

following conclusions reached by the Magistrate Judge: (1) counsel was not ineffective in

deciding to not object to Dr. Hunt’s ambiguous testimony; (2) counsel was not ineffective

in deciding not to present the testimony of a blood splatter expert, and (3) counsel was

not ineffective in electing to not provide an exception to the hearsay rule during counsel’s

questioning of Tasia Taylor. Upon review, the Court holds these un-objected-to

conclusions are neither clearly erroneous nor contrary to law. Rather, the Court finds the

Magistrate Judge’s following conclusions are clearly in line with the law:

               With respect to Dr. Hunt’s testimony, “[Defense counsel] made a

97 R. Doc. 22 at 31-53.
98 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which an objection is made.”).
99 Id.


                                                   22
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 23 of 43



                 tactical decision to conduct a brief cross-examination confirming
                 that Dr. Hunt could not identify the perpetrator of the crime. Defense
                 counsel’s strategy falls soundly within the realm of reasonable trial
                 strategy.”100 Petitioner has not overcome the strong presumption
                 that defense counsel’s strategy was reasonable, and thus has not
                 established the deficiency prong under Strickland.

                With respect to the decision to not call a blood spatter expert to
                 testify, the Fifth Circuit “require[s] petitioners making claims of
                 ineffective assistance based on counsel’s failure to call a witness to
                 demonstrate prejudice by naming the witness, demonstrating that
                 the witness was available to testify and would have done so, setting
                 out the content of the witness’s proposed testimony, and showing
                 that the testimony would have been favorable to a particular
                 defense.”101 “[P]etitioner merely speculates that a blood splatter
                 expert would have testified that it is unlikely for a perpetrator to stab
                 someone without getting blood splatter on the perpetrator.
                 Petitioner, however, fails to even identify a specific blood splatter
                 expert or any other expert. Petitioner has presented no evidence,
                 such as affidavits from any expert witness, demonstrating that he or
                 she was available to testify at the trial and would in fact have testified
                 in a manner beneficial to the defense. Therefore, he obviously failed
                 to meet his burden of proof with respect to this claim.”102

                With respect to the hearsay exception issue concerning Tasia Taylor’s
                 testimony, “Defense counsel vigorously and repeatedly argued that
                 testimony regarding a defendant’s statement is not hearsay and that
                 the telephone call had been played for the jury twice. When his
                 arguments were unsuccessful, he moved for a mistrial, which was
                 denied. The fact that defense counsel’s arguments were unsuccessful
                 does not render his assistance constitutionally ineffective.”103

        The Court will now proceed to conduct a de novo review as to the Magistrate

Judge’s conclusions to which Petitioner specifically objected. Petitioner objects to the

Magistrate Judge’s conclusions that counsel was not ineffective in: electing to not object

to inadmissible testimony regarding the victim’s character; refraining from to Detective


100 R. Doc. 22 at 44-45.
101 Id. at 45-46 (citing Woodfox v. Cain, 609 F.3d 774, 808 (5th Cir. 2010)).
102 Id. at 46 (citing Cox v. Stephens, 602 F. App’x. 141, 146 (5th Cir. 2015); Anthony v. Cain, Civ. Action No.

07-3223, 2009 WL 3564827, at *8 (E.D. La. Oct. 29, 2009); Combs v. United States, Nos. 3:08-CV-0032
and 3:03-CR-0188, 2009 WL 2151844, at *10 (N.D. Tex. July 10, 2009); Harris v. Director, TDCJ-CID, No.
6:06cv490, 2009 WL 1421171, at *7 (E.D. Tex. May 20, 2009).
103 Id. at 48 (citing Martinez v. Dretke, 99 F. App’x. 538, 543 (5th Cir. 2004)).


                                                     23
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 24 of 43



Murdock’s false testimony that Seneca Johnson identified Petitioner; deciding to not

object to the State referencing Petitioner’s post-arrest silence; choosing to not question

Petitioner about all of his prior convictions; and the level of professionalism with which

counsel conducted himself.104 The Court addresses each conclusion separately and, in

turn, finds Petitioner is not entitled to relief as to any of his ineffective assistance of

counsel claims.

        A.       Petitioner has not shown his counsel was ineffective in electing
                 to not object to inadmissible testimony regarding the victim’s
                 character.

        At trial, when the prosecutor asked the victim’s father, Roy, Sr., to describe his son,

he responded:

        Well, he’s the type of son that most of you wish you would have had. He was
        loving, caring, very affectionate, very protective. Never gave me a day of
        trouble- twenty-six years of his life. Matter of fact, I can even go as far as to
        say even when I was working on my Master’s degree, he was in high-school.
        He showed me short cuts how to do [sic] – so a very educated, very
        intelligent young man who’d give you the shirt of his back any date.105

The prosecutor also asked the witness to describe his experience while the victim was in

the hospital after the stabbing, to which the victim’s father responded:

        I – my son was a blessing to so many. While he was in the hospital – I saw
        young men and young ladies praying – had never prayed before. He had
        friends flying in from California, from all over the country, just to check on
        him. He was just that kind of person. If you was in need, he came to your
        assistance and so that whole time, it was just a lot of praying, a lot of medical
        attention, a lot of love. Just how he lived his life.106

        Petitioner claims his counsel was ineffective for failing to object to the victim’s

father’s testimony regarding his son’s character as inadmissible character evidence under

La. Code Crim. Evid. art. 404(a)(2). However, Petitioner has not overcome the strong


104 R. Doc. 23 at 7-9.
105 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, p. 14.
106 Id. at p. 15.


                                                       24
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 25 of 43



presumption that this challenged action falls within the realm of sound trial strategy.107

The trial record reflects defense counsel was careful not be over aggressively in his

treatment of the victim’s grieving father in front of the jury. For instance, on cross-

examination, defense counsel offered the witness his condolences, saying: “Your son was

a very fine man and we accept that he shouldn’t have been lost to your [sic] or your wife

and his family.”108 Taking actions in order to avoid antagonizing the jury of a murder trial,

including deciding to not object to a grieving father’s brief testimony about his son’s

character, is undoubtedly within the real of reasonable trial strategy. This is true

regardless of whether counsel’s objection to the grieving father’s testimony as

inadmissible character evidence would have been successful.109

        Petitioner points out that the “brevity” of the father’s testimony does not weigh on

whether the character testimony is impermissible.110 While this is true, the brevity of the

testimony is relevant in confirming defense counsel’s decision to not object to the

testimony was strategic and entitled to deference. Had the victim’s father opined on his

son’s character for an extensive period of time, there would have been at least a somewhat

greater likelihood that the testimony would have prejudiced Petitioner. However, the

father’s testimony regarding his son’s character was brief, and, accordingly, the Court

cannot say defense counsel’s decision to not object to it was unreasonable.

        Further, Petitioner has not shown a reasonable likelihood that the outcome of the

trial would have been different had defense counsel objected to the victim’s father’s

testimony about his son’s character. At trial, Petitioner’s defense was that he was actually


107 Strickland, 466 U.S. at 689.
108 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, p. 17.
109 See Wiley v. Puckett, 969 F.2d 86, 102 (5th Cir. 1992); see also Spicer v. Cain, Civ. Action No. 07-3770,

2007 WL 4532221, at *10 (E.D. La. Dec. 19, 2007).
110 R. Doc. 23 at 8.


                                                    25
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 26 of 43



innocent and was mistakenly identified as the perpetrator. The victim’s father testified

regarding his son’s personality; he did not testify as to whether he believed Petitioner was

the individual who took his son’s life.111 Moreover, as discussed above, the father’s

testimony was brief, and thus the likelihood that the outcome of Petitioner’s trial was in

any way impacted by this testimony is very low. As a result, Petitioner has not shown—

nor is it evident how—the victim’s father’s brief testimony regarding the victim’s character

in any way affected his defense.

        Because Petitioner has failed to establish either prong under Strickland, he is not

entitled to relief as to his claim that counsel was ineffective in failing to object to the

victim’s father’s testimony as impermissible character evidence.

        B.       Petitioner has not shown his counsel was ineffective in refraining
                 from objecting to Detective Murdock’s testimony that Seneca
                 Johnson identified Petitioner.

        At trial, Detective Murdock testified that he obtained a statement from an

eyewitness, Seneca Johnson, and subsequently conducted a show-up identification of

Petitioner.112 Murdock testified Johnson positively identified petitioner.113 On cross-

examination, defense counsel asked Murdock if he was aware Johnson never saw the

perpetrator’s face at the time of the incident, to which Murdock responded he believed

Johnson had told him she had seen the perpetrator’s face.114 He further testified:

“According to what I learned after interviewing her, I felt she was able to make a positive

identification. Therefore, we conducted the show-up procedure.”115

        Seneca Johnson testified that, although she did not see the face of the perpetrator


111 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, pp. 13-17.
112 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, p. 53.
113 Id. at 54.
114 Id. at 61.
115 Id. at 60.


                                                       26
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 27 of 43



who stabbed the victim,116 she saw a bald man wearing a red shirt with a black shirt

underneath and dark pants stab the victim.117 When Detective Murdock showed Petitioner

to Johnson at the scene, she identified Petitioner as the perpetrator.118 At trial, she

testified she was sure about her identification of Petitioner as the perpetrator.119

        Petitioner claims his counsel was ineffective for failing to object to Detective

Murdock’s “false” testimony that Seneca Johnson positively identified petitioner as the

perpetrator, arguing that Murdock “knew Johnson did not see the perpetrator’s face” but

conducted the show up procedure anyway.120 Petitioner has not established Murdock

testified falsely at trial. To the contrary, the record reflects that Murdock testified

truthfully. Murdock testified he believed Johnson told him she had seen the perpetrator’s

face,121 and, therefore he felt she would be able to make a positive identification when he

subsequently conducted the show-up procedure.122 Murdock testified Johnson positively

identified Petitioner as the perpetrator of the crime,123 and the record confirms that, when

the show-up procedure was conducted, Johnson positively identified Petitioner as the

man who had stabbed the victim, and she later testified at trial that she was positive of

this identification.124 Because Petitioner has not shown Murdock’s testimony was false, it

is entirely unclear how counsel’s decision to not objection to Murdock’s testimony as false

falls outside of the objective standard of reasonableness. The record reflects that rather

than raising a baseless objection, defense counsel vigorously cross examined both



116 Id. at pp. 31-32.
117 Id. at pp. 25, 28, 32.
118 Id. at pp. 29-30.
119 Id.
120 R. Doc. 23 at 7-8.
121 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, p. 61.
122 Id. at 60.
123 Id. p. 54.
124 Id. at 29-30.


                                                        27
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 28 of 43



Murdock and Johnson and pointed out actual inconsistencies in their respective

testimonies.

        Moreover, Petitioner has not shown a reasonable probability that the outcome of

the trial would have been different had defense counsel objected to Murdock’s testimony.

If anything, it appears likely that defense counsel’s launching of such a baseless objection

would have only served to further cement Murdock’s testimony regarding Johnson’s

identification of Petitioner as the perpetrator.

        Because Petitioner has failed to establish either prong under Strickland, he is not

entitled to relief as to his claim that counsel was ineffective in failing to object to

Murdock’s “false” testimony that Johnson identified Petitioner.

        C.       Petitioner has not shown his counsel was ineffective in deciding
                 to not object to the State referencing Petitioner’s post-arrest
                 silence.

        Petitioner argues his counsel was ineffective in failing to object to the State’s

reference to Petitioner’s post-arrest silence. Specifically, Petitioner argues his counsel

should have objected to two lines of questioning: one involving Detective Flores’s

testimony and one involving Petitioner’s testimony.

        At trial, Detective Flores testified that, after he advised Petitioner of his rights

under the Fifth Amendment, Petitioner informed Flores he did not want to give a

statement.125 The record reflects defense counsel objected to this testimony.126 Later,

during a break in the proceedings, defense counsel moved for a mistrial based on Flores’s

testimony that Petitioner did not want to give a statement.127 The trial court denied this




125 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, pp. 122-23.
126 Id.
127 Id. at pp. 162-163.


                                                      28
        Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 29 of 43



motion.128

       While it is true that, in general, the prosecution is prohibited from using a

defendant’s post-arrest silence as incriminating evidence or for impeachment

purposes,129 it is unclear how defense counsel was ineffective with respect to Flores’s

testimony, considering the fact that defense counsel objected to Flores’s testimony and

moved for a mistrial on the basis of Flores’s testimony. The fact that defense counsel’s

arguments were unsuccessful does not render his assistance constitutionally

ineffective.130 In light of the fact that defense counsel objected to Flores’s testimony and

moved for a mistrial on the basis of Flores’s testimony, it is entirely unclear how defense

counsel’s lodging of additional objections would have produced a different outcome. As a

result, Petitioner has neither established that his counsel acted unreasonably nor that he

was prejudiced by his counsel’s actions.

       At trial, the prosecution questioned Petitioner regarding his exit from the club on

the night of the incident. Petitioner gave a confusing testimony in which he appears to

have testified an incident broke out in the club that required the patrons to leave the club,

Petitioner’s brother either got involved in the incident or was involved in a separate one,

and Petitioner tried to identify himself to individuals connected to his brother’s

incident.131 All of these alleged events occurred prior to Petitioner’s arrest. Petitioner

complains his counsel should have objected to the prosecution’s line of questioning

regarding his exit from the club because this line of questioning was designed to comment

on the fact that Petitioner did not explain his actions to the police when he was arrested.


128 Id.
129 Doyle v. Ohio, 426 U.S. 610 (1976).
130 See Martinez, 99 F. App’x. at 543 (“[A]n unsuccessful strategy does not necessarily indicate

constitutionally deficient counsel.”).
131 State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp. 91-93.


                                              29
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 30 of 43



        The general prohibition from using a defendant’s post-arrest silence as

incriminating evidence or for impeachment purposes extends to remarks by a prosecutor

constituting a comment on a defendant’s silence made with the manifest intent to

comment on the defendant’s silence or made in such fashion that the jury would naturally

and necessarily so construe the remark as a comment on the defendant’s silence.132

Petitioner complains that the State should not “be given the benefit of the doubt.”133

However, the Court has no doubt that there is no reasonable way to interpret the

prosecutor’s line of questioning concerning regarding Petitioner’s exit from the club as a

comment on the defendant’s silence. During this questioning, the prosecutor made no

reference to Petitioner’s arrest nor his refusal to give a statement to Detective Flores after

being arrested. Significantly, the prosecutor strictly asked about events that occurred

prior to Petitioner’s arrest. Because it would be unreasonable to construe the prosecutor’s

line of questioning as commentary on Petitioner’s post-arrest silence, it was in turn not

unreasonable for Petitioner’s counsel to not object to the line of questioning on the basis

that it constituted an impermissible attempt to elicit testimony regarding Petitioner’s

post-arrest silence.

        Moreover, Petitioner has not established how defense counsel’s lodging of a

baseless objection to this line of questioning would have resulted in a different outcome.

Ironically, because the prosecutor made no comments regarding Petitioner’s post-arrest

silence during his questioning of Petitioner, if defense counsel had objected to the

prosecution’s questioning as an attempt to elicit testimony on Petitioner’s post-arrest

silence, this objection could very well have suggested to the jury Petitioner’s post-arrest


132 United States v. Carter, 953 F.2d 1449, 1464 (5th Cir. 1992), cert. denied sub nom., Hammock v. United
States, 504 U.S. 990 (1992).
133 R. Doc. 23 at 9.


                                                   30
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 31 of 43



silence as a basis for incrimination. As the Fifth Circuit has explained, “[s]ince an

objection may tend to emphasize a particular remark to an otherwise oblivious jury, the

effect of objection may be more prejudicial than the original remarks.”134 Accordingly,

Petitioner has failed to show that defense counsel’s decision to not lodge an objection on

this basis was either unreasonable or that he was prejudiced by this strategic decision.

        Because Petitioner has failed to establish either prong under Strickland, he is not

entitled to relief as to his claim that counsel was ineffective in failing to object to

comments concerning Petitioner’s post-arrest silence.

        D.     Petitioner has not shown his counsel was ineffective in choosing
               to not question Petitioner about all of his prior convictions.

        During trial, on direct examination, Petitioner testified he had prior convictions

for possession of marijuana and cocaine in both Jefferson and Orleans Parishes.135 On

cross examination, Petitioner initially testified he did not recall having two additional

prior convictions, one in 2001 and one 2009, for possession with the intent to distribute

cocaine.136 However, Petitioner subsequently admitted he had those two convictions as

well as a conviction for possession of marijuana.137

        Petitioner argues defense counsel was ineffective in failing to raise each of his

convictions on direct examination, thereby allowing the State to impeach Petitioner on

cross-examination. Specifically, Petitioner claims his counsel was ineffective in not

preparing him to effectively testify, the implication being that counsel should have

instructed Petitioner to specify all of his prior convictions.



134 Dodson v. Stephens, 611 F. App’x 168, 176 (5th Cir. 2011) (quoting Walker v. United States, 433 F.2d

306, 307 (5th Cir. 1970)).
135 State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp. 85-86.
136 Id. at pp. 87-88.
137 Id.


                                                  31
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 32 of 43



        A trial lawyer’s decisions as to whether and how to present a defendant’s prior

convictions are quintessential acts of trial strategy, and, as a result, are entitled to great

deference on review.138 There are myriad reasons Petitioner’s counsel may have

reasonably concluded that drawing out all of Petitioner’s prior convictions on direct

examination was not sound trial strategy. In his objections to the Report and

Recommendation, Petitioner argues the mere fact he was impeached is evidence his

counsel was deficient in preparing him to testify.139 However, because Petitioner has not

described counsel’s preparation of Petitioner nor explained how it was defective, the

Court has no way to assess the validity of Petitioner’s argument. Moreover, the mere fact

that a defendant is impeached does not mean his counsel did not diligently prepare him

to testify, as there are a number of reasons a defendant may be impeached, including the

defendant’s own decision to deviate from his counsel’s guidance. Petitioner has not

carried his burden in overcoming the strong presumption that his counsel’s decision was

not a strategic trial decision entitled to great deference.

        It is Petitioner’s burden to prove a “a reasonable probability”—not just a mere

possibility—that the trial would have resulted in a different outcome if he had been

prepared in a certain way.140 Petitioner has failed to describe counsel’s preparation of

Petitioner or explain how counsel’s preparation of Petitioner for trial was ineffective.

Without such support, the Court can only speculate as to the probability that Petitioner

was adequately or inadequately prepared to testify. As a result, Petitioner has not carried



138 See, e.g., United States v. Sylvester, Civ. Action No. 04-094, 2012 WL 3990288, at **16-17 (E.D. La.
Sept. 11, 2012) (finding counsel’s “strategic decision” not to stipulate to client’s prior convictions was not
ineffective); Davis v. Dretke, Civ. Action No. H-04-2380, 2006 WL 1662956, at **4-5 (S.D. Tex. June 7,
2006) (finding counsel’s decision to address client’s convictions on direct examination was not ineffective).
139 R. Doc. 23 at 9.
140 Crane v. Johnson, 178 F.3d 309, 312 (5th Cir. 1999).


                                                     32
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 33 of 43



his burden to show he was prejudiced by counsel’s decision to not raise each of Petitioner’s

convictions on direct examination.

        Because Petitioner has failed to establish either prong under Strickland, he is not

entitled to relief as to his claim that counsel was ineffective in failing to question Petitioner

about each of his prior convictions on direct examination.

        E.       Petitioner has not shown his counsel was ineffective in the level
                 of professionalism with which counsel conducted himself at trial.

        Petitioner’s final ineffective assistance claim is that his counsel’s “deficient

performance, disrespectful attitude, and his unprofessional conduct throughout the

course of the trial caused him irreparable prejudice.”141 Petitioner points to the following

specific instances as evidence defense counsel acted unprofessionally:142

                First, during testimony of LaFleur, the trial judge interrupted the
                 prosecutor, Ms. Reed, and stated: “Gentlemen if you all could have a
                 seat so that the jurors are not capable of seeing the notes that you’re
                 taking, I would appreciate it. And let the record reflect the Defense
                 Counsel and his assistant and the defendant were seated right next
                 to jurors, six, twelve – six and twelve.”143 Defense counsel, Mr.
                 Regan, responded, “Let me assure you, we didn’t write any notes for
                 the jury to see.”144 The trial judge responded: “I’m sorry. That’s
                 incorrect. Ms. Reed you can continue.” Mr. Regan responded: “I
                 respectfully disagree,” to which the trial judge reiterated: “I observed
                 writing and I just ask that you move over. Ms. Reed, continue.”145
                 Defense counsel stated: “You’re suggesting misconduct.” The trial
                 judge responded: “[This] will continue outside the presence of the
                 Jury. I have noted on the record what I have personally observed.
                 Ms. Reed, you can continue.”146

                Next, outside the presence of the jury, defense counsel discussed with
                 the Court his difficulty getting a witness, Chachere, served with a
                 subpoena to appear at trial.147 The trial judge informed defense

141 R. Doc. 5-1 at 27.
142 Id. at 27-30.
143 State Rec., Vol. 6 of 8, trial transcript of September 25, 2013, p. 69.
144 Id.
145 Id.
146 Id.
147 Id. at pp. 209-210.


                                                       33
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 34 of 43



                 counsel: “Oh, I’m sorry. No, I don’t have anything about personal
                 service. The only thing that has been returned to this Court is from
                 Deputy Vale regarding domiciliary service so if you had personal
                 service, please present it to me.”148 Defense counsel asked the trial
                 judge, “[p]lease, don’t yell at me,” to which the judge said, “[o]h, I’m
                 not yelling.”149 Defense counsel stated: “I handled this as a
                 professional,” and the trial judge responded: “Well, you haven’t.”150
                 Defense counsel insisted: “Let’s do this slowly and professionally.”
                 The trial judge responded: “Hold up, hold up. You’re not going to tell
                 me what to let’s [sic] do. You’re not going to tell me any instructions
                 because you do not order me around. You have been ignoring my
                 questions. You have been disrespectful. You have been constantly
                 giving comments despite the Court’s orders. So once again, this is the
                 order of the Court. Approach with the Instanter that shows personal
                 service of [Chachere].”151

                Third, in a separate discussion outside the presence of the jury,
                 defense counsel returned to the matter regarding the taking of notes
                 near the jurors, stating to the trial judge: “I was personally accused
                 of taking notes and showing them to the jury at this point.”152 The
                 trial judge responded: “No, you were not. What I asked you to do, sir,
                 was for you and your associate to move away from the area where the
                 jurors were so they couldn’t see any notes that were being taken. The
                 reason why the Court said that is because I am looking at you and I
                 am looking at Mr. Beckman and both of you have pen in hand and
                 pen to paper. Whether or not your [sic] wrote anything, I was making
                 a cautionary remark to have both of you move from that area so that
                 no juror would see any notes.”153 Defense counsel responded: “The
                 words of your, your statement is clear. You suggested that we were
                 cheating and doing the wrong thing at this point.” After some back
                 and forth, the trial judge asked: “And so what is your motion? What
                 is it that you’d like to [do?]” Defense counsel answer: “I, at this point
                 ask you to apologize to the jury for that comment you made about me
                 and about us taking notes and sitting there. You suggested two things
                 You suggested, one, that we were, we were, we were cheating and two
                 that the jurors were looking at our notes, which is offensive. It’s truly
                 offensive at this point.”154 The trial judge ruled: “[Y]our request is
                 hereby denied because the record is clear that none of the words were
                 stated as you just put on the record so I am offended by the way in
                 which you have interpreted what I said and have misstated what I

148 Id. at 210.
149 Id.
150 Id.
151 Id.
152 Id. at pp. 219-220.
153 Id.
154 Id.


                                                34
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 35 of 43



                 said so work on trying to get your tv set up.”155

                Fourth, in court, after the trial court sustained the State’s hearsay
                 objection to Taylor’s testimony, an exchange between defense
                 counsel and the trial judge occurred. It began when defense counsel
                 argued the statement should not be excluded, as an exception to
                 hearsay: “It’s standard law, Your Honor. This is the Defendant’s
                 statement.”156 The trial judge responded: “Mr. Regan, I’m sorry. You
                 can’t say in front of the Jury that it’s standard law, giving the
                 appearance that I am ruling against what standard law is. Hearsay is
                 not permissible unless you can provide the Court with an exception
                 to the hearsay rule, which you cannot.”157

                Finally, outside the presence of the jury, defense counsel asked for
                 additional time for Chachere to appear and for Petitioner to make a
                 final decision as to whether he would testify.158 The trial judge asked
                 defense counsel multiple times how much time he needed.159 When
                 defense counsel failed to respond, the trial judge stated: “Mr. Regan,
                 I have never had an attorney as disrespectful as you have been
                 throughout the trial.”160

        At best, Petitioner has established the trial judge found defense counsel to be

disrespectful on several occasions. However, Petitioner has not established the outcome

of his trial would have been different but for his counsel’s disrespectful conduct.

Importantly, three of the five exchanges to which Petitioner points to occurred outside

the presence of the jury. Accordingly, it is highly unlikely the jury was tainted as a result

of these exchanges. Further, Petitioner presents no evidence that the trial judge treated

the defense impartially as a result of these exchanges. Although defense counsel charged

the trial judge of unfairly accusing defense counsel of unprofessionalism, this charge falls

far short of the type of provocation that would warrant the conclusion that the trial judge’s




155 Id.
156 State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp. 10-11.
157 Id.
158 Id. at pp. 35-36.
159 Id.
160 Id. at p. 36.


                                                       35
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 36 of 43



impartiality was compromised.161

        Petitioner likewise has not established the two exchanges that occurred in front of

the jury in any way prejudiced him. It is worth noting a heated exchange between judge

and attorney does not per se prejudice a defendant. To the contrary, “[w]hile testy

exchanges between judges and counsel are unfortunate, they are often understandable

and, on occasion, even necessary . . . to [for instance] regain control of the proceedings.”162

In this case, Petitioner points to no evidence that the trial judge was improperly biased as

a result of the exchanges in front of the jury. Rather, the record reflects the trial judge did

not penalize the defense for defense counsel’s disrespectful comments. For instance, the

trial signed numerous instanter subpoenas and an order for a private processor, recessed

the trial twice, and issued an alias capias for Chachere’s arrest in order to assist petitioner

in securing Chachere’s presence.163

        Because Petitioner has failed to establish either prong under Strickland, he is not

entitled to relief as to his claim that Petitioner’s defense counsel was ineffective in the

level of professionalism with which he conducted himself at trial.




161 See, e.g., Mayberry v. Pennsylvania, 400 U.S. 455, 466 (1971) (finding judge could not have remained

impartial after being subjected to “highly personal aspersions, even ‘fighting words’—‘dirty sonofabitch,’
‘dirty tyrannical old dog,’ ‘stumbling dog,’ and ‘fool.’” The judge was “charged with running a Spanish
Inquisition and told to ‘Go to hell’ and ‘Keep your mouth shut.’”)
162 Patterson v. Cain, Civ. Action No. 10-4587, 2011 WL 7962615, at *12-13 (E.D. La. Oct. 14, 2011)
163 State Rec., Vol. 1 of 8, minute entry dated September 23, 2013; minute entry dated September 24, 2013;

minute entry dated September 25, 2013; Motion and Order to Appoint Special Agent for Service of Process
filed September 23, 2013; Order dated September 23, 2013; Motion for Instanter Subpoena filed September
23, 2013; Order dated September 23, 2013; Instanter dated September 24, 2013; Motion and Order for
Instanter Subpoena Duces Tecum filed September 24, 2013; Order dated September 24, 2013; Instanter
dated September 25, 2013; Instanter (for Private Process Server) dated September 25, 2013; Motion and
Order for Instanter Subpoena Duces Tecum filed September 25, 2013; Order dated September 25, 2013;
Instanter (undated); Instanter dated September 26, 2013; State Rec., Vol. 5 of 8, trial transcript of
September 24, 2013, pp. 158-61; State Rec., Vol. 6 of 8, trial transcript of September 25, 2013, pp. 5-6, 80-
83, 221-27; State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp.4-5, 28-38.

                                                    36
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 37 of 43



III.    Petitioner Has Not Established Any Prosecutorial Misconduct Entitling
        Him to Relief

        Petitioner alleges the prosecution engaged in two forms of misconduct. First, by

eliciting improper character evidence—to wit, asking Eric Roy, Sr., to describe his son, the

victim. Second, by suborning perjury—to wit, eliciting false testimony from Detective

Murdock, Detective Flores, Jeremiah LaFleur, Seneca Johnson, Nicole Age, Wendy Wilz,

and Caroline Koerner. Both of these claims were properly exhausted in state court.

        Because Petitioner does not specifically object to the Magistrate Judge’s conclusion

that he is not entitled to relief on his claim of prosecutorial misconduct based on

suborning perjury, the Court need only review this conclusion to determine whether it is

clearly erroneous or contrary to law.164 The Court finds the Magistrate Judge’s analysis

and conclusion to be perfectly in line with the law. First, the Magistrate Judge identified

the correct legal standard:

        Petitioner’s second claim of prosecutorial misconduct relating to the use of
        false testimony presents a mixed question of law and fact. Therefore, to
        obtain federal relief, petitioner must show that the state court’s decision
        denying this claim was contrary to, or involved an unreasonable application
        of, clearly established Federal law, as determined by the Supreme Court of
        the United States.165

Next, the Magistrate Judge cited the correct applicable law:

        [A] petitioner is entitled to relief on such a claim only if he shows that (1)
        the testimony in question was actually false, (2) the prosecutor knew it was
        false, and (3) the testimony was material.166

Finally, the Magistrate Judge correctly applied the law, holding:

              [P]etitioner argues that the prosecution must have known that it was
        presenting perjured testimony because of conflicts between the testimony
        and the statements of different witnesses and because of inconsistencies

164 See 28 U.S.C. § 636(b)(1).
165 R. Doc. 22 at 26 (citing Harvey v. Cain, Civ. Action No. 13-2994, 2013 WL 6490484, at *5 (E.D. La. Dec.
10, 2013); 28 U.S.C. § 2254(d)(1)).
166 Id. at 27 (citing Duncan v. Cockrell, 70 F. App’x 741, 744 (5th Cir. 2003)).


                                                    37
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 38 of 43



        between the various witnesses’ trial testimony. However, . . . perjury is not
        established by mere contradictory testimony from witnesses or
        inconsistencies in a witness’s testimony.
               . . . Likewise, petitioner has failed to prove that the prosecution
        directed or procured the alleged false testimony. For these reasons,
        petitioner has not shown that the state courts’ decisions denying this claim
        was contrary to, or involved an unreasonable application of, clearly
        established Federal law, as determined by the Supreme Court of the United
        States. Therefore, relief is not warranted.167

        As a result, for the reasons stated by the Magistrate Judge, Petitioner is not entitled

to relief on his claim of prosecutorial misconduct based on suborning perjury.

        The Court turns to Petitioner’s claim of prosecutorial misconduct based on eliciting

improper character evidence. Because Petitioner objects to the Magistrate Judge’s

conclusion that he is not entitled to relief on his claim of prosecutorial misconduct based

on eliciting improper character evidence,168 the Court reviews this conclusion de novo.169

        In assessing charges of prosecutorial misconduct, courts apply a “two-step

analysis”: “1) whether the prosecutor’s comments were improper, and 2) if the comments

were improper, whether they prejudiced the defendant's substantive rights.”170

“Regarding the second prong, this court considers 1) the magnitude of the statement's

prejudice, 2) the effect of any cautionary instructions given, and 3) the strength of the

evidence of the defendant's guilt.”171 Although it is possible for a conviction to be

overturned on the basis of a prosecutor’s improper comments or questioning, the

misconduct “generally must be so pronounced and persistent that it permeates the entire




167 Id. at 27-28 (internal quotation marks and citations omitted).
168 R. Doc. 23 at 6-7.
169 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which an objection is made.”).
170 United States v. Duffaut, 314 F.3d 203, 210 (5th Cir. 2002) (citing United States v. Lankford, 196 F.3d

563, 574 (5th Cir. 1999)).
171 Id. at 210-11.


                                                   38
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 39 of 43



atmosphere of the trial.”172 Importantly, the “touchstone” of the analysis is whether the

alleged prosecutorial misconduct permeated “the fairness of the trial”; the focus of the

analysis is “not the culpability of the prosecutor.”173

       As described above, at trial, the victim’s father gave brief testimony regarding the

victim’s character in response to the prosecutor’s following two questions: (1) “Can you

tell the Ladies and Gentlemen of the Jury a little [] about your son?” and (2) “[D]escribe

the experience that you had while your son was in [the] hospital.”174 As a result, only once

did the prosecutor actually ask the witness to describe his son’s character. In response to

the request, the victim’s father gave the following brief response:

       Well, he’s the type of son that most of you wish you would have had. He was
       loving, caring, very affectionate, very protective. Never gave me a day of
       trouble- twenty-six years of his life. Matter of fact, I can even go as far as to
       say even when I was working on my Master’s degree, he was in high-school.
       He showed me short cuts how to do [sic] – so a very educated, very
       intelligent young man who’d give you the shirt of his back any date.175

       Petitioner contends that, because the Magistrate Judge “somewhat acknowledges

that the prosecutor presenting character evidence was improper,” the Magistrate Judge

should have found prosecutorial misconduct was committed.176 However, as explained

above, just because a prosecutor’s comments are improper, a petitioner is only entitled to

relief on a prosecutorial misconduct charge if the improper conduct prejudiced the

defendant's substantive rights.177 Even assuming the prosecutor’s request that Eric Roy,

Sr. tell the jury “a little [] about [his] son” was improper, Petitioner has not established



172 United States v. Castillo, 77 F.3d 1480, 1497 (5th Cir. 1996) (citation and internal quotation marks
omitted).
173 Smith v. Phillips, 455 U.S. 209, 219 (1982).
174 State Rec., Vol. 5 of 8, trial transcript of September 24, 2013, pp. 14-15.
175 Id. at p. 14.
176 R. Doc. 23 at 7.
177 Duffaut, 314 F.3d at 210.


                                                  39
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 40 of 43



this question, nor the testimony it elicited, prejudiced his substantive rights. The question

and the testimony in no way implicated Petitioner was the perpetrator of the crime, which

was the central issue of the trial. Additionally, as discussed above, because the exchange

was very brief, the question and response likely had little to no impact on the overall

fairness of the trial. In light of the overwhelming evidence of Petitioner’s guilt, the Court

cannot say the prosecutor’s conduct prejudiced the defendant's substantive rights.

         Because Petitioner has shown the prosecutor’s conduct prejudiced any of his

substantive rights, Petitioner is not entitled to relief on his claim of prosecutorial

misconduct based on the prosecutor’s questioning of the victim’s father about his son’s

character.

IV.      Petitioner is not Entitled to Relief on His Claim that he was Denied the
         Right to Present a Complete Defense

         In his final claim for relief, Petitioner argues his counsel was prevented from

presenting Petitioner’s actual innocence defense because the trial court sustained two of

the prosecution’s objections to the form of two questions posed by defense counsel in his

direct examination of Petitioner. The questions were posed in the following exchange at

trial:

         Q. Is that you being hauled out of there?

         A. No, sir.

         Q. Do you know what happened to that fellow once –

         MS. REED: Your Honor, I’m going to object to his narrating this video.

         MR. REGAN: Do you know –

         MS. REED: I’m sorry. I’m making an objection. Thank you. I’m going to
         object to him narrating. If he has a specific question, he can ask his client,
         but to narrate this video, the video speaks for itself. Thank you.


                                              40
             Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 41 of 43



           THE COURT: Defense?

           MR. REGAN: The question I have is do you know what happened to the
           fellow they’re hauling out the club?

           MS. REED: Same objection, Judge.

           MR. REGAN: How is that – that’s a question.

           MS. REED: I’m –

           THE COURT: Wait. I can’t hear from both of you.

           MS. REED: Thank you. I’m going to object to him narrating this video. The
           video speaks for itself. For him to try to testify that there’s somebody else
           other than his client being dragged down those stairs is testifying.

           THE COURT: Mr. Regan, the whole course can run properly if you can
           please refrain from testifying, refrain from commentary, and pose the
           question to the witness.

           MR. REGAN: Certainly. Let me try again.

           EXAMINATION BY MR. REGAN: Q. Do you Know what happened to the
           fellow they’re pulling off the steps?

           A. No, sir.

           Q. Okay. Do you know what happened to him after they hauled him out the
           club?

           MS. REED: Same objection, Judge.

           THE COURT: Grounds, State?

           MS. REED: The fact that he is leading this person. He is testifying.

           THE COURT: Sustained. Mr. Regan, if you can just again try to pose your
           questions wherein you are not suggesting to the witness what response to
           provide.178

           Petitioner properly exhausted his complete defense claim in state court. Because

Petitioner specifically objects to the Magistrate Judge’s conclusion that Petitioner is not


178   State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp. 62-64.

                                                         41
         Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 42 of 43



entitled to relief on his complete defense claim,179 the Court reviews this conclusion de

novo. 180

        Although the U.S. Constitution guarantees criminal defendants “a meaningful

opportunity to present a complete defense,”181 this guarantee does not afford criminal

defendants “an unfettered right to offer testimony that is incompetent, privileged, or

otherwise inadmissible under standard rules of evidence.”182 In his objections to the

Report and Recommendation, Petitioner complains the Magistrate Judge “overlooked

Cameron’s argument that his attorney was actually asking legitimate questions when the

prosecutor objected.”183 Whether or not the substance of defense counsel’s questions was

legitimate is beside the point, as the trial court merely required defense counsel to ask his

questions in a different form. The trial court permitted defense counsel to continue

questioning Petitioner and did not exclude any evidence as a result of the above exchange.

Petitioner cites no cases, and the Court is aware of none, holding that a criminal

defendant’s right to present a complete defense is violated by defense counsel being

required to ask questions on direct examination in a non-leading form.

        Contrary to Petitioner’s argument, the record reflects he was permitted a

meaningful opportunity to present a complete defense. The jury was shown surveillance

videos relating to the night in question. Apparently, one of those videos showed a person,

who Petitioner testified was someone other than himself, leaving the club on the night of

the incident.184 Petitioner testified he was not the perpetrator who stabbed the victim and


179 R. Doc. 23 at 7.
180 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which an objection is made.”).
181 California v. Trombetta, 467 U.S. 479, 485 (1984).
182 Taylor v. Illinois, 484 U.S. 400, 410 (1988).
183 R. Doc. 23 at 7.
184 State Rec., Vol. 7 of 8, trial transcript of September 26, 2013, pp. 62, 64, 68-69. The Court notes the


                                                   42
          Case 2:18-cv-09502-SM Document 24 Filed 05/18/20 Page 43 of 43



there was another person at the club who was dressed similarly to Petitioner.185 During

his testimony, Petitioner pointed out the man on the video who was allegedly dressed

similarly to Petitioner.186 Further, the defense presented the testimony of Desere

Chachere, who testified Petitioner stood next to her during the entire incident and was

not responsible for the victim’s death.187

         For the foregoing reasons, Petitioner has not carried his burden of establishing he

was deprived of a meaningful opportunity to present a complete defense. Accordingly,

Petitioner is not entitled to relief on this claim.

        The Court, having considered the record, the applicable law, relevant filings, and

the magistrate judge’s Report and Recommendation finds the magistrate judge’s findings

of fact and conclusions of law are correct and hereby approves the United States

Magistrate Judge’s Report and Recommendation and ADOPTS it as its opinion in this

matter.188

                                            CONCLUSION

        IT IS ORDERED that Petitioner Michael Cameron’s petition against Darrel

Vannoy and Jeff Landry be and hereby is DISMISSED WITH PREJUDICE.


        New Orleans, Louisiana, this 18th day of May, 2020.


                                                   ______________________ _________
                                                            SUSIE MORGAN
                                                     UNITED STATES DISTRICT JUDGE




surveillance videos were not included in the State Record filed in his case.
185 Id. at pp. 73-74-75, 104, 109, 111.
186 Id.
187 Id. at pp. 41-42, 45-46.
188 R. Doc. 9.


                                                     43
